DETAILED ACTION
	This action is in response to the application filed 12/16/19. Currently, claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: Figures 4A-4F;
Species 2: Figures 5A-5D;
Species 3: Figures 6A-6H;
Species 4: Figures 7A-7C;
Species 5: Figures 8A-8H;
Species 6: Figures 9A-9E;
Species 7: Figures 10A-10C;
Species 8: Figures 11A-11E;
Species 9: Figures 12A-12F;
Species 10: Figures 13A-13B;
Species 11: Figures 13C-13D;
Species 12: Figures 13E-13F;

Species 14: Figures 13I-13K;
Species 15: Figures 13L;
Species 16: Figures 13M-13N;
Species 17: Figures 13O-13P;
Species 18: 13Q-13R;
Species 19: Figures 13S-13T;
Species 20: Figure 15B;
Species 21: Figure 15C;
Species 22: Figure 15D;
Species 23: Figure 15E;
Species 24: Figure 15F;
Species 25: Figures 16A-16B;
Species 26: Figures 16C-16D;
Species 27: Figures 16E-16F;
Species 28: Figures 16G-16H;
Species 29: Figures 16I-16J;
Species 30: Figures 16K-16L;
Species 31: Figure 18A;
Species 32: Figure 18B;
Species 33: Figure 18C;
Species 34: Figure 18D;
Species 35: Figure 18E;

Species 37: Figures 19A-19B;
Species 38: Figures 19C-19D;
Species 39: Figures 19E-19F;
Species 40: Figures 19G-19H;
Species 41: Figures 19I-19J;
Species 42: Figures 19K-19L;
Species 43: Figure 20C;
Species 44: Figure 20D;
Species 45: Figure 20E;
Species 46: Figure 20F;
Species 47: Figure 20G;
Species 48: Figures 21B-21C;
Species 49: Figure 21D;
Species 50: Figure 21E;
Species 51: Figure 21F;
Species 52: Figures 21G-21H;
Species 53: Figures 22A-22C;
Species 54: Figure 22D;
Species 55: Figure 22E;
Species 56: Figure 22F;
Species 57: Figure 22G;
Species 58: Figure 22H;

Species 60: Figures 23G-23I;
Species 61: Figures 23J-23K.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Lara Northrop Queen on 11/4/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.